Riddick, J., (after stating the facts.) This is an appeal by the Walnut Ridge Mercantile Company from a judgment rendered against it for the sum of $631.62 in favor of R. Cohn for failure to carry out a contract for the sale of 100 bales of cotton. The defendant reserved exceptions to a number of instructions given by the presiding judge to the jury on the trial, but these exceptions were in gross, and not to any specific instruction, as will be seen by reference to the statement of facts, where the exceptions are copied. Such a general exception is only available where the charge is erroneous in its whole scope and meaning, or where none of the instructions given by the court are correct. We do not find that the charge of the court is in this case so radically wrong, and, therefore, if there be any special defect, it is not presented by the general exceptions made. Quertermous v. Hatfield, 54 Ark. 16; Dunnington v. Frick Company, 60 Ib. 250; Young v. Stevenson, 75 Ark. 181; Dowell v. Schisler, 76 Ark. 482; 8 Enc. Plead. & Prac. 258, 259. The next question relates to the admission of evidence on the part of plaintiff. It seems that the negotiations between the company and the plaintiff, which resulted in this contract for the sale of the cotton, were carried on by the defendant through Mr. Less, the vice-president and general manager of the company. The plaintiff testified that he first wrote Mr. Less in reference to the purchase of cotton, and received a reply from him, saying: “We turn out 30 to 40'bales per' day,” and asking plaintiff to make “an offer on 50 to 100 bales f. o. b. Walnut Ridge.” This letter was signed “Walnut Ridge Gin Co., per R.” Defendant contends that, as this letter was from the Walnut Ridge Gin Company, it was not competent evidence against the Walnut Ridge Mercantile Company. But the testimony of Less, the general manager and vice-president of the Mercantile Company, shows that this letter from the gin company was dictated by him, and written by Redwine, the bookkeeper of the Mercantile Company. It was a part of the negotiatións between plaintiff and Less, the general manager of the defendant, which led up to the sale of the cotton, and was, we think, competent, as a part of the res gestae of the transaction, showing how the negotiations for the sale of the cotton commenced. Again, counsel contend that the court erred in permitting the plaintiff to read to the jury the receipted bill of the cotton factors from whom the plaintiff purchased the 66 bales of cotton after defendant had refused to deliver the remaining 66 bales due on its contract. The plaintiff testified that he went into the open market, and purchased this cotton from these factors at 11 ¿4 cents a pound, and read their receipted bill for the same in connection with his evidence. Now, it is customary for cotton factors to give such bills to purchasers of cotton, and this receipt was a part of the res gestae of the sale. Being an admission against the interest of the factor making it and made in the ordinary course of his business, it was, we think, competent evidence of the fact of the sale and price that was paid, even in an action between third parties. Sherman v. Crosby, 11 Johns. 70; Reed v. Rice, 25 Vt. 171; 1 Greenleaf on Ev. (12 Ed.), § 120, and note to § 147. See Cutbush v. Gilbert, 4 S. & R. 555. It may not have been competent evidence of the market value of cotton, but only evidence that plaintiff had paid the cotton factor njá cents for cotton on that day. But where evidence is admissible for any purpose, an exception to the admission of the evidence can not be sustained. The court should have been asked to tell the jury that they could not consider such evidence in deciding the question of the market value of the cotton. The other questions relate to the sufficiency of the evidence. But, without going into a discussion of it, we will say that we think the evidence sufficient to support the finding of the jury that there was a contract for one hundred bales of cotton. Mr. Less, the general manager of defendant, was positive that he only agreed to sell 50 bales, but the finding of the jury, where the evidence is conflicting, settles the question, so far as this court is concerned. The delivery and acceptance of part of the cotton on the contract and payment therefor takes the case out of the statute of frauds. The evidence makes it clear to us that the 34 bales of cotton delivered by the defendant to the plaintiff and paid for by him were delivered on this contract. According to the testimony of Less, the manager of the defendant, these were delivered on a contract to sell 50 bales. It is conceded that there was only one contract, though whether it was a contract for the purchase of 50 or 100 bales was a disputed question. But, a part of the cotton bought having been delivered and accepted on the contract and paid for, the whole contract was taken out of the statute, without regard to whether it was a contract for 50 or 100 bales. Swigart v. McGee, 19 Ark. 473. The contention that there must have been some reference to the contract at the time the 34 bales of cotton were delivered and accepted on the contract is not sound argument under our statute; It is sufficient, under our statute, if “the purchaser shall accept a part of the goods so sold and actually receive the same; or, third, shall give something in earnest to bind the bargain or in part payment thereof.” Kirby’s Digest, § 3656. The delivery and acceptance of part of the goods must, of course, be done in pursuance of the contract. A delivery and acceptance of cotton on another contract would not be sufficient to take this contract out of the statute; but, if the 34 bales of cotton were in fact delivered on this contract, it is immaterial that no express reference was made to the contract at the time. That is required under the statute of New York and perhaps other States, but not where the language of the statute is the same as our statute. Under our statute and statutes similar thereto, it .is sufficient if the circumstances surrounding the contract of purchase and the subsequent delivery of the goods show that they were delivered in part performance of the contract. 29 Am. & Eng. Enc. Law, 969. The evidence shows that the plaintiff purchased the cotton in the market as soon as he ascertained definitely that the defendant did not intend to perform his contract. He was therefore entitled to recover the difference between the contract price and the market price of cotton of same grade called for in the contract on the day he ascertained that defendant would not perform its contract. The evidence tending to show the market value of the cotton at that time is not very satisfactory. Plaintiff testifies that the cotton he bought from the factors was worth Iij4 cents per pound. The evidence does not show what the grade of that cotton was. But plaintiff alleges in his complaint “that on November 9, 1903, in order to protect himself in the purchase made from defendants, he bought in for the account of the defendants 66 bales of middling cotton at and for the pripe of cents per pound, amounting to the sum of $3,917.13.” The answer of the -defendant to this allegation of the complaint is as follows: “Defendant further denies that “plaintiff bought for the account of defendant 66 bales of cotton at any price whatever.” It will be noticed that this is not a denial that the defendant bought 66 bales of middling cotton on the day and at the price alleged, in the complaint, but is only a denial that the cotton was bought for the account of defendant. As there was no question raised by the pleadings as to the grade of this cotton which plaintiff alleged that he purchased after default of defendant, so neither party asked the plaintiff, while he was on the witness stand, any question in reference to the grade of this cotton. It seems to have been assumed by both parties, as they had the right to do under the pleadings, that the cotton purchased by plaintiff was middling cotton. As he alleged in his pleadings that he bought .middling cotton, and testified on the stand that this cotton was worth on the market on that day cents per pound, we must take it that he meant to say that middling cotton was worth on that day 11^2 cents per pound, and that the parties so understood. While, as before stated, the evidence on that point is not quite satisfactory, it is sufficient to sustain the verdict of the jury. Opinion filed July 23, 1906. The contention that the charter of the defendant does not permit it to sell cotton for future delivery is not sustained by the proof. That was a matter peculiarly within the knowledge of the defendant, but it introduced no evidence to sustain this allegation in its answer. In the absence of any evidence, it will not be presumed that the general manager of the defendant made this contract without authority. Judgment affirmed.